MITCHELL, J.
While I concur in the result, I am not prepared to assent to the proposition that the provision of the constitution as to the style of laws is mandatory, and that the absence of an enacting clause renders a statute void. I assent to the proposition that courts •should be very slow in holding constitutional provisions to be merely directory, and that they ought never to do so unless it conclusively appears that the provision relates exclusively to a mere matter of style or form, which neither affects any right nor tends to prevent any wrong.
But, in my judgment, the provision relating to the style of laws is one of exactly that kind. As stated in the opinion of the court, it had been the custom almost from time immemorial to prefix an •enacting clause to every statute; but, as I understand the law, the omission to do so (in the absence of any constitutional provision requiring it) would not invalidate the act. A reference to the early English and the colonial statutes will show that there was no uniformity in enacting clauses, a great variety of forms being used, according to the taste of the legislative body enacting the law. Prior to the American Revolution it had been customary to state in the enacting clause that the statute was enacted by or with the consent of the reigning sovereign of Great Britain. This style became inappropriate after the declaration of our independence. Hence it became necessary to adopt some new style; and to this end, and at the same time to obtain uniformity, the former colonies usually inserted a provision in their state constitutions providing what the style of statutes should be. This was not designed to protect any right or to -prevent any wrong, but merely to provide a new and uniform style in place of the old ones, which were no longer appropriate to the changed political conditions. This is not necessary in order to show by whom the law was passed, for that is .apparent from the official publication of the laws or the engrossed *218bills on file in the office of the secretary of state or other proper officer, in connection with constitutional provisions as to the legislative department of the government, of which every person is presumed to be cognizant.
As the decision of the majority of the court will, so far as I am personally concerned, be accepted as the settled law of this state, I do not care to say more than thus to briefly state my reasons for thinking that this provision of the constitution should be held to be merely directory.
But even if Laws 1897, c. 250, is not rendered invalid by reason of the absence of an enacting clause, still if, in case of voluntary liquidation under its provisions, the majority of the stockholders should adopt an illegal method of liquidation, or should put in charge unfit persons, who were mismanaging its affairs and sacrificing the rights of stockholders, the district. court, by virtue of its inherent equity jurisdiction, would have the power to appoint a receiver to take charge of and administer the corporate assets. If the last clause of the act of 1897 is to be construed as attempting to deprive the courts of this power, I have no doubt it is void; but this would not affect the validity of the remainder of the act.
In the other parts of the opinion of the court I fully concur.